IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40305
                         Summary Calendar



EDWARD ALLEN MOORE,

                                         Plaintiff-Appellant,


versus

JAMES A. COLLINS, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION, ET AL.,

                                         Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:91-CV-138
                         - - - - - - - - - -
                           October 23, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Edward Allen Moore, #305768, filed a civil rights action

under 42 USC § 1983 relating to criminal charges that had been

lodged against him by officials in St. Louis, Missouri pursuant

to the Interstate Agreement on Detainers (IAD).   Moore asserts

that the district court erred in dismissing his complaint under

Heck v. Humphrey, 114 S. Ct. 2364 (1994).   It is plain that

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40305
                              - 2 -

Moore's claims are claims for unlawful actions that could render

any conviction in Missouri invalid.   Contrary to Moore’s

reasoning, Heck applies to his claims and they are not yet ripe.

The district court did not err in its dismissal of this

complaint.

     AFFIRMED.